Citation Nr: 0801897	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess 
of 20 percent for right shoulder rotator cuff tear tendonitis 
and bursitis.

2.  Entitlement to an increased initial evaluation in excess 
of 10 percent for lumbar strain.

3.  Entitlement to an initial increased (compensable) 
evaluation for tinea pedis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 2003 to January 
2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). A 
rating decision dated in June 2007 awarded a 20 percent 
disability evaluation for right shoulder rotator cuff tear 
tendonitis and bursitis, an increase from the initial 10 
percent disability evaluation that had been awarded, 
effective to the date of receipt of claim, January 24, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2007 statement the veteran requests reevaluation 
of her service connected disabilities. Review of the medical 
record shows that VA medical evaluations were performed for 
evaluation of her service connected right shoulder, lumbar 
spine, and skin disorders.  Since that time additional 
information has been associated with the record.  In 2006 and 
in 2007 VA records indicate the veteran reported 
exacerbations of her skin disability as well as back spasms 
and worsening back pain. 

The veteran was provided a VAX in July 2007 to evaluate her 
cervical spine in connection with a claim that is not 
currently on appeal.  While the range of motion of the 
thoracolumbar spine was measured, other findings necessary to 
adequately rate the veteran's lumbar spine disability were 
omitted.  Additionally, the veteran's right shoulder and 
bilateral tinea pedis have not been evaluated by VA since 
2005, and considering the interim medical record indicating 
possibly worsening symptoms and potentially increased 
disability, it current medical information is necessary for 
evaluation of the veteran's disabilities that are on appeal. 
An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability. See 38 C.F.R. § 3.159(c)(4) (2007). 
Accordingly, the case is REMANDED for the following action:

1.   The RO should arrange for a VA 
medical examination of the veteran to 
determine the current severity of her 
service-connected right shoulder rotator 
cuff tendonitis and bursitis and lumbar 
strain disabilities. The VA claims folder 
must be made available to and reviewed by 
the examiner. All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis. The examiner must describe all 
right shoulder low back symptomatology.

(a) The examiner(s) must also provide full 
findings on the range of motion of the 
right shoulder and thoracolumbar spine, 
and comment on whether there is any right 
shoulder and thoracolumbar spine weakness, 
fatigability, incoordination, or flare-
ups. If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.

(b) The examiner(s) must identify any 
objective evidence of pain in the right 
shoulder and thoracolumbar spine and any 
functional loss associated with pain.

2.  The RO should arrange for a VA medical 
examination of the veteran to determine 
the current severity of her service-
connected tinea pedis. The VA claims 
folder must be made available to and 
reviewed by the examiner. All indicated 
tests and studies must be accomplished; 
and all clinical findings must be reported 
in detail and correlated to a specific 
diagnosis. The examiner should 
specifically describe the percentage of 
the veteran's body that is affected by 
tinea pedis and whether the veteran has 
required systemic therapy such as 
corticosteroids or immunosuppressive drugs 
during the past year, and for what length 
of time such systemic therapy has been 
required, if any.
	
3. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
any benefits sought on appeal remain 
denied, the veteran and representative, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



